           Case 2:19-cv-01465-APG-VCF Document 21 Filed 07/13/20 Page 1 of 4



1    Rene L. Valladares
     Federal Public Defender
2    Nevada State Bar No. 11479
3    *Jonathan M. Kirshbaum
     Assistant Federal Public Defender
4    New York State Bar No. 2857100
     411 E. Bonneville Ave., Ste. 250
5    Las Vegas, Nevada 89101
6    (702) 388-6577
     jonathan_kirshbaum@fd.org
7
     *Attorney for Petitioner Tony Hines
8

9
                           U NITED S TATES D ISTRICT C OURT
10                               D ISTRICT OF N EVADA
11

12   Tony R. Hines,
                                             Case No. 2:19-cv-01465-APG-VCF
13                Petitioner,
                                             Unopposed motion for extension of
14                                           time to file First Amended Petition
           v.
15                                           (First Request)
     Brian Williams, et al.,
16
                  Respondents.                        ORDER
17

18

19

20

21

22

23

24

25

26
27
           Case 2:19-cv-01465-APG-VCF Document 21 Filed 07/13/20 Page 2 of 4



 1                              POINTS AND AUTHORITIES
 2          1.     On April 4, 2019, this Court docketed Petitioner Tony Hines’s pro se 28
 3    U.S.C. § 2254 petition. ECF No. 1. On February 2, 2020, this Court appointed the
 4    Federal Public Defender to represent Hines. ECF No. 15. On March 16, this Court
 5    issued a scheduling order setting July 14, 2020. ECF No. 16.
 6          2.     Counsel for Hines requests a first extension of time of 62 days to file the
 7    first amended petition to Monday, September 14, 2020. Counsel’s workload, the
 8    pandemic, and difficulty obtaining court records have prevented counsel from
 9    meeting the current deadline.
 10         3.     Counsel has begun working on Hines’s case. Counsel has spoken to Mr.
 11   Hines in depth about the case and has begun reviewing the record. However, counsel
 12   has had difficulty obtaining some of the court records in his case. Hines’s conviction
 13   is old and some records are not available electronically. This office has ordered the
 14   relevant records and has diligently followed up on those requests. However, the office
 15   is still waiting to hear back from court personnel on these requests. Counsel believes
 16   the pandemic, which has resulted in court closures, has played a significant role in
 17   the delayed response to these requests.
 18         4.     Complicating counsel’s ability to finish the amended petition by the
 19   current deadline has been the numerous administrative and managerial
 20   responsibilities related to his position as Chief of the Non-Capital Habeas Unit. The
 21   current pandemic has placed many demands on undersigned counsel’s time. Over the
 22   past two months, counsel has had the responsibility of developing protocols for the
 23   unit with respect to many facets of our work, including such things as travel,
 24   reopening, mail. Counsel has also been responsible for remotely training a new
 25   attorney and two attorneys in our Reno office. All of these administrative and
 26   managerial responsibilities have required a significant time investment, which has
 27   interfered with undersigned counsel’s ability to dedicate enough time to work on his


                                                  2

527
            Case 2:19-cv-01465-APG-VCF Document 21 Filed 07/13/20 Page 3 of 4



 1    caseload. Undersigned counsel anticipates these responsibilities will continue during
 2    the entire time the office must work remotely. While working remotely has been
 3    feasible, there have been routine technological complications, making reviewing the
 4    record and drafting pleadings complicated. Further, working remotely has been
 5    challenging due to child-care issues.
 6          5.       Despite the administrative and managerial responsibilities, counsel has
 7    retained a significantly large caseload, which recently increased with the departure
 8    of a highly experienced attorney. Over the past three months, counsel has filed,
 9    among other things, four cert. petitions, three state petitions, three motions for a
 10   certificate of appealability, three replies to motions, an amended petition, and a
 11   lengthy pardons board application. In addition, counsel, in his role as supervisor, has
 12   had to review dozens of pleadings and provide consultation and support on numerous
 13   other cases.
 14         6.       For these reasons, counsel is requesting an additional 62 days to file the
 15   first amended petition.
 16         7.       On July 13, 2020, counsel for respondents, Chief Deputy Attorney
 17   General Heather D. Procter, indicated by email respondents do not oppose this
 18   request with the understanding that the lack of objection is not a waiver or concession of
 19   any kind.

 20         8.       This motion is not filed for the purpose of delay, but in the interests of
 21   justice, as well as in the interest of Hines. Counsel for Petitioner respectfully requests
 22   that this Court grant this motion and order Petitioner to file the First Amended
 23   Petition no later than September 14, 2020.
 24

 25

 26

 27


                                                   3

527
      Case 2:19-cv-01465-APG-VCF Document 21 Filed 07/13/20 Page 4 of 4



 1    Dated July 13, 2020.
 2                                         Respectfully submitted,
 3                                         Rene L. Valladares
                                           Federal Public Defender
 4

 5                                         /s/ Jonathan M. Kirshbaum
                                           Jonathan M. Kirshbaum
 6                                         Assistant Federal Public Defender
 7

 8
                                           IT IS SO ORDERED:
 9

 10

 11                                        ______________________________
                                           United States District Judge
 12                                                   7/13/2020
                                           Dated: ________________________
 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27


                                       4

527
